 



Exhibit 10.4

BOOKHAM, INC.



--------------------------------------------------------------------------------

RULES
of the
BOOKHAM, INC.
2004 STOCK INCENTIVE PLAN
UK INLAND REVENUE APPROVED SUB-PLAN

(UK Sub-Plan adopted by the Board on
January 25, 2005 and approved by the UK Inland Revenue
on l 2004 under reference X22847)



--------------------------------------------------------------------------------

(WILMER CUTLER PICKERING HALE AND DORR LOGO) [f08942f0894200.gif]

Alder Castle
10 Noble Street
London EC2V 7QJ
Tel: 020 7645 2711
Fax: 020 7645 2424

 



--------------------------------------------------------------------------------



 



BOOKHAM, INC. 2004 STOCK INCENTIVE PLAN

UK INLAND REVENUE APPROVED SUB-PLAN



1.   Purpose

     This UK Inland Revenue Approved Sub-Plan (the “Sub-Plan”) has been
established by resolution of Board of Directors (the “Board”) of Bookham, Inc. a
Delaware Corporation (the “Company”), as a sub-plan to the Bookham, Inc. 2004
Stock Incentive Plan (the “Main Plan”) pursuant to Section 12(e) of the Main
Plan (provisions for foreign participants).

For the avoidance of doubt:



(a)   the terms of the Main Plan shall govern all Options granted hereunder
unless otherwise set forth in this Sub-Plan provided always that Options granted
under this Sub-Plan may not be subject to a cash alternative;   (b)   Options
granted under this Sub-Plan shall be taken into account for the purposes of the
limit specified in Section 4(a) of the Main Plan;   (c)   Section 5(g) and
Sections 6 — 9 (inclusive) of the Main Plan shall not apply to Options granted
under this Sub-Plan; and   (d)   in the event of any conflict between the rules
of the Main Plan and the Sub-Plan, the rules of the Sub-Plan shall take
precedence in respect of Options granted under the Sub-Plan.   2.   Eligibility

     Any full time director of any Group Company employed under a contract of
employment with a Group Company who devotes not less than twenty-five hours per
week (excluding meal breaks) to his duties and any employees of any Group
Company (but excluding in either case any person ineligible to participate in
this Sub-Plan under the terms of paragraph 9 of Schedule 4) are eligible to be
granted options under the Sub-Plan. Each person who receives an Option under the
Sub-Plan is deemed a “Participant”.



3.   Administration and Delegation

     (a) Administration by Board of Directors. The Sub-Plan will be administered
by the Board. The Board shall have authority to grant Options and to adopt,
amend and repeal such administrative rules, guidelines and practices relating to
the Sub-Plan as it shall deem advisable. The Board may correct any defect,
supply any omission or reconcile any inconsistency in the Sub-Plan or any Option
in the manner and to the extent it shall deem expedient to carry the Sub-Plan
into effect and it shall be the sole and final judge of such expediency. All
decisions by the Board shall be made in the Board’s sole discretion and shall be
final and binding on all persons having or claiming any interest in the Sub-Plan
or in any Option. No director or person acting pursuant to the authority
delegated by the Board shall be liable for any action or determination relating
to or under the Sub-Plan made in good faith.

     (b) Appointment of Committees. To the extent permitted by applicable law,
the Board may delegate any or all of its powers under the Sub-Plan to one or
more committees or

1



--------------------------------------------------------------------------------



 



subcommittees of the Board (a “Committee”). All references in the Sub-Plan to
the “Board” shall mean the Board or a Committee of the Board or the officers
referred to in Section 3(c) below to the extent that the Board’s powers or
authority under the Sub-Plan have been delegated to such Committee or officers.

     (c) Delegation to Officers. To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Options to those eligible to participate in accordance with Section 2 of the
Sub-Plan and to exercise such other powers under the Sub-Plan as the Board may
determine, provided that the Board shall fix the terms of the Options to be
granted by such officers (including the exercise price of such Options, which
may include a formula by which the exercise price will be determined) and the
maximum number of shares subject to Options that the officers may grant;
provided further, however, that no officer shall be authorized to grant Options
to any “executive officer” of the Company (as defined by Rule 3b-7 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or to any
“officer” of the Company (as defined by Rule 16a-1 under the Exchange Act).



4.   Stock Available for Options

     (a) Number of Shares. Subject to adjustment under Section 6, Options may be
made under the Sub-Plan for up to that number of shares of common stock, $0.01
par value per share, of the Company (the “Common Stock”) (provided that such
Common Stock meets the requirements of paragraphs 16-20 (inclusive) of
Schedule 4) which equals 4,000,000 less the number of shares of Common Stock
which have been subject to Awards under the Main Plan. If any Option expires or
is terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part or results in any Common Stock not being issued,
the unused Common Stock covered by such Option shall again be available for the
grant of Options under the Main Plan or the Sub-Plan. Shares issued under the
Sub-Plan may consist in whole or in part of authorized but unissued shares or
treasury shares.

     (b) Inland Revenue limit per participant. Any Option granted to a
Participant pursuant to this Sub-Plan shall be limited and take effect so that
the aggregate of the Market Value of Common Stock which a Participant may
acquire in pursuance of rights previously obtained but not exercised under this
Sub-Plan or under any other plan (not being a savings-related share option plan)
approved under Schedule 4 established by the Company or by any associated
company of the Company (within the meaning of paragraph 35 of Schedule 4) shall
not exceed or further exceed GB £30,000 sterling or such other limit as may from
time to time be imposed by paragraph 6 of Schedule 4. The term “Market Value”
has the meaning ascribed by Part 8 of the UK Taxation of Chargeable Gains Act
1992. For the purposes of this Section 4(b):

          (1) the Market Value of Common Stock shall be calculated as at the
time when the rights in relation to that stock were obtained, or in a case where
an agreement relating to them has been made under paragraph 22 of Schedule 4,
such earlier time or times as may be provided in the agreement; and

          (2) the US dollar value of the Common Stock shall be converted to GB
sterling by reference to the closing mid-market US$:GB£ exchange rate on the
business day immediately preceding the day on which such calculation is made as
published in the relevant edition of the Financial Times.

2



--------------------------------------------------------------------------------



 



5.   Stock Options

     (a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option (subject to Section 5(c) below)
and the conditions and limitations applicable to the exercise of each Option as
it considers necessary or advisable provided that any performance based
conditions satisfy the requirements of Section 5(b) below.

     (b) Performance Conditions. In accordance with the Board’s powers under
Section 5(b) above, an Option may be granted subject to such performance related
objective condition or conditions of exercise as the Board may determine
provided that any such condition or conditions shall be set out in the
documentation evidencing that Option. In circumstances where an event or events
occur the Board, in its discretion acting fairly and reasonably, may amend,
relax or waive such condition or conditions provided that any amendment,
relaxation or waiver does not result in the Option being subject to a condition
or conditions which is/are more difficult to satisfy than those which applied
immediately prior to such amendment, relaxation or waiver.

     (c) Exercise Price. The Board shall establish the exercise price of each
Option and specify such exercise price in the applicable option agreement. The
exercise price shall not be manifestly less than the Market Value, as that term
is defined in Section 4(b) of this Sub-Plan:

          (1) as at the date of grant of that Option; or

          (2) at the Board’s discretion, the day immediately preceding the date
of grant; or

          (3) at the Board’s discretion, at such earlier time or times as the
Board may determine (with the previous agreement of the Inland Revenue),

in each case as agreed in advance with Shares Valuation of the Inland Revenue.

     (d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement.

     (e) Exercise of Options. Options may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board
together with payment in full as specified in Section 5(f) for the number of
shares for which the Option is exercised provided always that no Option shall be
exercisable at a time when the Participant is ineligible to participate in this
Sub-Plan under the terms of paragraph 9 of Schedule 4.

     (f) Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option granted under the Sub-Plan shall be paid for as follows:

          (1) in cash or by check, payable to the order of the Company;

          (2) except as the Board may otherwise provide in an option agreement,
by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required

3



--------------------------------------------------------------------------------



 



tax withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding; or

          (3) by any combination of the above permitted forms of payment.

     (g) Issue or transfer of Common Stock. Within 30 days of the proper
exercise of an Option, the Company shall issue or procure the transfer of Common
Stock in respect of which the Option has been exercised to the Participant.
Common Stock issued to a Participant shall, save for any rights determined by
reference to a date preceding the date of issue, shall rank pari passu with
other shares of the same class in issue at the date of issue to the Participant.



6.   Adjustments for Changes in Common Stock and Certain Other Events

     (a) Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares or other similar change in capitalization or event,
or any distribution to holders of Common Stock other than an ordinary cash
dividend (in all cases provided that such events fall within paragraph 22(3) of
Schedule 4):

          (1) the number and description of securities available under this
Sub-Plan; and

          (2) the number and description of securities and exercise price per
share of each outstanding Option,

shall be appropriately adjusted by the Company to the extent determined by the
Board (subject to prior approval of the Inland Revenue so long as the Sub-Plan
is approved under Schedule 4 by the Inland Revenue).

     (b) Reorganization Events.

          (1) Definition. A “Reorganization Event” shall mean: (i) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property, (ii) any exchange of all of
the Common Stock of the Company for cash, securities or other property pursuant
to a share exchange transaction or (iii) any liquidation or dissolution of the
Company.

          (2) Consequences of a Reorganization Event. In connection with a
Reorganization Event, the Board may as to all or any outstanding Options on such
terms as the Board determines upon written notice to a Participant, provide that
the Participant’s unexercised Options shall become exercisable in full and will
terminate immediately prior to the consummation of such Reorganization Event (or
such later date as such written notice may specify) unless exercised by the
Participant within a specified period following the date of such notice.

          (3) Further consequences of a Reorganization Event.

               (i) If as a result of any Reorganization Event which is also an
Acquisition Event an Acquiring Company obtains Control of the Company any
Participant

4



--------------------------------------------------------------------------------



 



may, at any time within the Appropriate Period, by agreement with the Acquiring
Company, release any Option which has not lapsed (the “Old Option”) in
consideration for the grant to him of an option (the “New Option”) which (for
the purposes of paragraph 27 of Schedule 4) is equivalent to the Old Option but
relates to shares in a different company (whether the Acquiring Company itself
or some other company falling within paragraph 16(b) or paragraph 16(c) of
Schedule 4).

               (ii) The New Option shall not be regarded for the purposes of
Section 6(b)(3)(i) above as equivalent to the Old Option unless the conditions
set out in Paragraph 27(4) of Schedule 4 are satisfied, but so that the
provisions of the Sub-Plan shall for this purpose be construed as if:



  (aa)   the New Option were an option granted under the Sub-Plan at the same
time as the Old Option;     (bb)   except for the purposes of the definition of
“Group Company”, the reference to “Bookham, Inc.” in the definition of the
Company in Section 1 of the Sub-Plan was a reference to the different company
mentioned in Section 6(b)(3)(i).

               (iii) Options under this Sub-Plan not terminated, exercised or
exchanged prior to the expiry of the Appropriate Period shall terminate.



7.   General Provisions Applicable to Options

     (a) Transferability of Options. Options shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution and, during the life of the Participant, shall be
exercisable only by the Participant. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.

     (b) Documentation. Each Option shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Option may contain
terms and conditions in addition to those set forth in the Sub-Plan provided
that such terms and conditions are set out in the Option grant documentation and
shall have first been approved by the Inland Revenue.

     (c) Board Discretion. Except as otherwise provided by the Sub-Plan, each
Option may be made alone or in addition or in relation to any other Option. The
terms of each Option need not be identical, and the Board need not treat
Participants uniformly.

     (d) Termination of Status. The Board shall determine the effect on an
Option of the disability, death, retirement (on or after the Specified Age),
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative or designated beneficiary
may exercise rights under the Option provided always that no Option may be
exercised later than 12 months after the date of a Participant’s death.

     (e) Withholding. Each Participant shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes and national
insurance contributions

5



--------------------------------------------------------------------------------



 



required by law to be withheld in connection with the exercise of an Option. The
Company may, to the extent permitted by law, deduct any such tax and national
insurance obligations from any payment of any kind otherwise due to a
Participant. In the Board’s discretion, such tax and national insurance
obligations may be paid in whole or in part from the proceeds of the sale of
shares of Common Stock (whether via a broker/dealer arrangement or otherwise).

     (f) Employer national insurance contributions. An Option may be granted
subject, if the Board so determines, to any or all (at the Board’s discretion)
of the following conditions of exercise:

          (1) the Participant completing and executing an irrevocable agreement
(in such form as determined by the Board) under which the Participant allows the
Relevant Company to recover from him the whole or any part of its liability for
Employer’s Option NICs; and/or

          (2) the Participant entering into a joint election with the Relevant
Company (in such form as determined by the Board) for the whole or part of any
liability for Employer’s Option NICs to be transferred to the Participant
provided that the form of such election and the arrangement made in that
election for securing that the liability transferred by the election will be met
and have been approved, prior to the time the election is entered into, by the
Inland Revenue.

     (g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Sub-Plan until:

               (i) all conditions of the Option have been met or removed to the
satisfaction of the Company and in accordance with the rules of the Sub-Plan,

               (ii) in the opinion of the Company’s counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and any applicable stock
exchange or stock market rules and regulations, and

               (iii) the Participant has executed and delivered to the Company
such representations or agreements as the Company may consider appropriate to
satisfy the requirements of any applicable laws, rules or regulations.

     (h) Acceleration. The Board, acting fairly and reasonably, may at any time
provide that any Option shall become immediately exercisable in full or in part.

     (i) Additional definitions.

     “Acquisition Event” means an event by which any company (the “Acquiring
Company”):

     (1) obtains Control of the Company as a result of making:

               (i) a general offer to acquire the whole of the issued ordinary
share capital of the Company which is made on condition such that if it is
satisfied, the Acquiring Company will have Control of the Company; or

6



--------------------------------------------------------------------------------



 



               (ii) a general offer to acquire all the shares in the Company
which are of the same class as the shares which may be acquired by the exercise
of Options,

          in either case ignoring any shares which are already owned by it or by
a member of the same group of companies; or

     (2) obtains Control of the Company in pursuance to a compromise or
arrangement sanctioned by the court under Section 425 Companies Act 1985 (or
non-UK equivalent which the Inland Revenue accepts as closely comparable); or

     (3) becomes bound or entitled to acquire shares under Sections 428-430F
Companies Act 1985 (or non-UK equivalent which the Inland Revenue accepts as
closely comparable).

     “Appropriate Period” means the relevant period set out in paragraphs (a),
(b) or (c) as appropriate of paragraph 26(3) of Schedule 4.

     “Control” has the meaning given by Section 719 Income Tax (Earnings and
Pensions) Act 2003.

     “Employer’s Option NICs” means secondary Class 1 national insurance
contributions payable in respect of a gain that is treated as remuneration
derived from the Participant’s employment by virtue of Section 4(4)(a) of the
Social Security Contributions and Benefits Act 1992.

     “Group Company” means the Company and any company which is under the
control of the Company.

     “Key Feature” means a provision which is necessary in order to meet the
requirements of Schedule 4.

     “Relevant Company” means the company by which the Participant is employed.

     “Schedule 4” means schedule 4 to the Income Tax (Earnings and Pensions) Act
2003.

     “Specified Age” age 55.



8.   Miscellaneous

     (a) No Right To Employment or Other Status. No person shall have any claim
or right to be granted an Option, and the grant of an Option shall not be
construed as giving a Participant the right to continued employment or any other
relationship with any Group Company. The Company and all other Group Companies
expressly reserve the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the
Sub-Plan or the Main Plan, except as expressly provided in the applicable
Option.

     (b) No Right to Employment – Further Provisions. Notwithstanding any other
provision of the Main Plan or the Sub-Plan:

          (1) the Main Plan and Sub-Plan shall not form any part of any contract
of employment between the Company or any past or present Group Company and any

7



--------------------------------------------------------------------------------



 



employees of any of those companies, and they shall not confer on any such
employees any legal or equitable rights (other than those constituting the
Options themselves) against the Company or any past or present Group Company,
directly or indirectly, or give rise to any cause of action in law or in equity
against the Company or past or present Group Company;

          (2) in no circumstances shall any Participant on ceasing to hold the
office or employment by virtue of which he is or may be eligible to participate
in the Main Plan or the Sub-Plan be entitled to any compensation for any loss of
any right or benefit or prospective right or benefit under the Main Plan or the
Sub-Plan which he might otherwise have enjoyed (including, without limitation,
the lapse of Options or part thereof held by him by reason of his ceasing to
hold an office or ceasing to be employed by the Company or any past or present
Group Company) whether such compensation is claimed by way of damages for
wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise.

     (c) No Rights As Stockholder. Subject to the provisions of the applicable
Option, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Option until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then a Participant who exercises an Option between the record date
and the distribution date for such stock dividend shall be entitled to receive,
on the distribution date, the stock dividend with respect to the shares of
Common Stock acquired upon such Option exercise, notwithstanding the fact that
such shares were not outstanding as of the close of business on the record date
for such stock dividend.

     (d) Effective Date and Term of Sub-Plan. The Sub-Plan shall become
effective on the date on which it is adopted by the Board, but no Option may be
granted unless and until the Sub-Plan has been approved by the UK Inland
Revenue. No Options shall be granted under the Sub-Plan after the completion of
10 years from the earlier of:

               (i) the date on which the Sub-Plan was adopted by the Board, or

               (ii) the date the Sub-Plan was approved by the Company’s
stockholders,

but Options previously granted may extend beyond that date.

     (e) Amendment of Sub-Plan. The Board may amend, suspend or terminate the
Sub-Plan or any portion thereof or an Option granted hereunder at any time;
provided that:

               (i) to the extent determined by the Board, no amendment requiring
stockholder approval under any applicable legal, regulatory or listing
requirement shall become effective until such stockholder approval is obtained,
and

               (ii) no amendment, suspension or termination in relation to a Key
Feature shall take effect until it has been approved by the UK Inland Revenue.

8



--------------------------------------------------------------------------------



 



No Option shall be made that is conditioned upon stockholder approval of any
amendment to the Sub-Plan.

     (f) Governing Law. The provisions of the Sub-Plan and all Options made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, without regard to any applicable conflicts of law.

9